This cause is pending before the court upon the filing of a motion for immediate interim remedial suspension under Gov.Bar R. V(5a) and for appointment of counsel under Gov.Bar R. V(8)(F). On June 20, 2014, relator, Columbus Bar Association, filed a motion to redact exhibits to its motion for immediate interim suspension. The motion was not opposed.
Upon consideration thereof, it is ordered by the court that the motion is granted. Counsel for relator shall come to the Supreme Court of Ohio Clerk’s Office within 10 days of the date of this entry and redact all personal identifiers, as defined by Sup.R. 44(H), from the exhibits to relator’s motion for immediate interim suspension.